DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 10/15/2021.  The arguments set forth are addressed herein below.  Claims 16-41 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 16, 29, and 30 have been amended.  No new matter appears to have been entered. 
Claim amendments to claims 16 and 18-28 are sufficient to overcome the corresponding 35 USC 112(a)/112(b) rejections.  The corresponding 35 USC 112(a)/112(b) rejections for claims 16 and 18-28 have been withdrawn.
Claim Interpretations
At least Claims 16 and 29 recite a programmable electronic control logic in a gaming system, first telecommunication means to exchange data between the at least one physical gaming machine and the remote server, physical selector means to allow the on-site player to select available on-site commands with respect to a game session of a game, second telecommunication means to perform interactive wireless communications of data related to the game, remote selecting means which are analogous to the physical selector means of the gaming machine, a control module connected to the control logic of the gaming machine, and a recognition unit
The Examiner sets forth the following claim interpretations for clarity of the record.  The programmable electronic control logic is interpreted as a CPU as disclosed in paragraph 3 of the Applicant’s published specification.  Next, the first telecommunication means is interpreted as a 3G or 4G-technology mobile telephone device or additionally, the first telecommunication means can be adapted to establish data transmission with the remote server via a fixed telephone line as disclosed in paragraph 43 of the published specification.  Additionally, the physical selector means is interpreted as buttons, switches, levers, touch fields on an electronic touch screen as disclosed in paragraph 114 of the published specification.  Additionally, the second telecommunication means is interpreted as interactive wireless communications of data related to the game as disclosed in paragraphs 15 and 118 of the published specification.  Additionally, the remote selecting means is interpreted as buttons, switches, levers, touch fields on an electronic touch screen as disclosed in paragraphs 114 and 118 of the published specification.  Additionally, the control module is interpreted as being integrated in the control logic of the gaming machine, or may be an external unit connected to the control logic of the gaming machine, such that, it may comprise a programmable central processor/controller as disclosed in paragraphs 29 and 30 of the published specification.  Finally, the recognition unit is interpreted as a program integrated in the control module as disclosed in paragraph 41 of the published specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant has claimed “the selection process module (2a)” in line 67, but there is no structure defined in the specification for performing this function.  The specification mentions this “module”, but does not describe any structure for carrying out the function.
Claims 30-41 are rejected as they depend from rejected claim 29.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 29-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the activation of the on-site selection commands” in at least lines 5-6.  There is insufficient antecedent basis for this limitation in the claim(s).
Claim 29 recites the limitation “the activation of remote selection commands” in at least line 60.  It appears that this antecedence issue was addressed in claim 16, however, it still remains in claim 29.  There is insufficient antecedent basis for this limitation in the claim(s).
Claim 29 recites the limitation “at least the activation of the on-site selection commands” in at least line 62.  It appears that this antecedence issue was addressed in claim 16, however, it still remains in claim 29.  There is insufficient antecedent basis for this limitation in the claim(s).
Claim 29 recites the limitation “the activation of on-site play of the gaming machine” in at least line 63.  It appears that this antecedence issue was addressed in claim 16, however, it still remains in claim 29.  There is insufficient antecedent basis for this limitation in the claim(s).
Claim 29 recites the limitation “the selection process module” in at least line 67.  There is insufficient antecedent basis for this limitation in the claim(s).
Claims 30-41 have been rejected as they depend from rejected claim 29.
Prior Art
No prior art has been applied to claims 16-41.
Allowable Subject Matter
Currently, Claims 16 and 18-28, as amended, are sufficient to overcome the corresponding 35 USC 112(a)/112(b) rejections and are thus allowed.
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.  As described in the 112(b) rejection above the antecedence issues for claim 16 and dependent claims 18-28 have been resolved as per the amendment filed 10/15/2021 and as mentioned in the Applicant’s remarks.  However, the antecedence issue still remains in claim 29, as shown above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715